            Case 3:19-cv-01476-AC       Document 13       Filed 03/22/21     Page 1 of 15




                              UNITED STATES DISTRICT COURT

                                    DISTRICT OF OREGON

                                     PORTLAND DIVISION


SHAUNS.,                                                              Case No. 3:19-cv-01476-AC

                       Plaintiff,                                         OPINION AND ORDER
       V.

COMMISSIONER SOCIAL SECURITY
ADMINISTRATION,

                       Defendant.



ACOSTA, Magistrate Judge:

       Plaintiff Shaun S. 1 seeks judicial review of the final decision of the Commissioner of

Social Security denying his application for a period of disability and disability insurance benefits

under Title II of the Social Security Act, 42 U.S.C. §§ 401-403. This court has jurisdiction

pursuant to 42 U.S.C. § 405(g). All paiiies have consented to allow a Magistrate Judge to enter

final orders and judgment in this case in accordance with 28 U.S.C. § 636(c). For the following


1
  In the interest of privacy, this Opinion and Order uses only the first name and the initial of the
last name of the non-governmental party in this case.

Page 1 - OPINION AND ORDER
            Case 3:19-cv-01476-AC       Document 13       Filed 03/22/21      Page 2 of 15




reasons, the Commissioner's decision is reversed and remanded for an immediate award of

benefits.

                                      Procedural Background

        On September 15, 2015, Plaintiff filed an application for a period of disability and

disability benefits, alleging disability beginning December 4, 2013, due to cirrhosis, ADHD, mild

autism, high blood pressure, thyroid issues, insomnia, right knee pain, and right shoulder pain.

Tr. Soc. Sec. Admin. R. ("Tr.") 75, ECF No. 9. Plaintiffs claims were denied initially and upon

reconsideration. Plaintiff filed a request for a hearing before an administrative law judge ("ALJ").

The ALJ held a hearing on March 19, 2018, at which Plaintiff appeared with his attorney and

testified. A vocational expert, Gary R. Jesky, also appeared and testified at the hearing. On June

18, 2018, the ALJ issued an unfavorable decision. The Appeals Council denied Plaintiffs request

for review, and therefore, the ALJ' s decision became the final decision of the Commissioner for

purposes ofreview. Tr. 1.

        Plaintiff was born in 1955, was fifty-eight years old on the alleged onset date of disability

and sixty-two on the date of the ALJ's decision. Tr. 38, 63. Plaintiff has a college degree in

computer science and a Master's degree in electrical engineering. Tr. 41-42. Plaintiff has past

relevant work as a computer engineer, computer programmer, and systems analyst. Tr. 57.

                                        The ALJ's Decision

       The ALJ determined that Plaintiff meets the insured status requirements through March 31,

2018, and that he engaged in substantial gainful activity ("SGA") during 2013, 2016, and part of

2017, but that there was a continuous twelve-month period(s) during which he did not engage in

SGA.    Tr. 17.    At step two, the ALJ dete1mined that Plaintiff has the following severe

impairments: degenerative disc disease of the lumbar spine at L5-S 1; minimal degenerative joint

Page 2 - OPINION AND ORDER
           Case 3:19-cv-01476-AC          Document 13       Filed 03/22/21     Page 3 of 15




disease of the knees; major depressive disorder; and attention deficit hyperactivity disorder

("ADHD"). Tr. 18. At step three, the ALJ determined that Plaintiff's severe impairments did

not meet or equal any listed impairment. Tr. 18-19. Reviewing all the evidence in the record,

the ALJ determined Plaintiff has the residual functional capacity ("RFC") to perform light work,

with the following additional limitations: he can occasionally climb ramps and stairs but never

ropes, ladders or scaffolds; he can occasionally kneel, crouch and crawl; he should avoid

concentrated exposure to hazards; and he can have occasional contact with the public.

Tr. 20.

          At step four, the ALJ determined that Plaintiff is capable of performing past relevant work.

Tr. 28. The ALJ did not make alternative step five findings. Tr. 28. Therefore, the ALJ found

that Plaintiff was not disabled from December 4, 2013, through the date of the decision and denied

Plaintiff's application for disability benefits. Tr. 28.

                                            Issue on Review

          Plaintiff argues the ALJ erred by improperly evaluating the opinion of his treating

psychiatrist, Judatha Kline, Ph.D.       The Commissioner responds that the ALJ's decision is

suppo1ied by substantial evidence and free of legal error.

                                          Standard of Review

          The district court must affirm the Commissioner's decision if the Commissioner applied

proper legal standards and the findings are suppmied by substantial evidence in the record. 42

U.S.C. § 405(g); Trevizo v. Berryhill, 871 F.3d 664, 674 (9th Cir. 2017). Substantial evidence is

"more than a mere scintilla" and is "such relevant evidence as a reasonable mind might accept as

adequate to support a conclusion." Biestek v. Benyhill, 139 S. Ct. 1148, 1154 (2019) (internal

quotation and citation omitted); Ford v. Saul, 950 F.3d 1141, 1154 (9th Cir. 2020); Garrison v.

Page 3 - OPINION AND ORDER
            Case 3:19-cv-01476-AC       Document 13       Filed 03/22/21     Page 4 of 15




Colvin, 759 F.3d 995, 1009 (9th Cir. 2014). To determine whether substantial evidence exists,

the court must weigh all the evidence, whether it supports or detracts from the Commissioner's

decision. Trevizo, 871 F.3d at 675; Garrison, 759 F.3d at 1009. '"If the evidence can reasonably

support either affirming or reversing,' the reviewing court 'may not substitute its judgment' for

that of the Commissioner." Gutierrez v. Comm'r Soc. Sec. Admin., 740 F.3d 519,523 (9th Cir.

2014) (quoting Reddick v. Chafer, 157 F.3d 715, 720-21 (9th Cir. 1996)).

                                            Discussion

I.     Medical Opinion Evidence

       A.       Standards

       The ALJ is responsible for resolving conflicts in the medical record, including conflicts

among physicians' opinions. Carmickle v. Comm 'r Soc. Sec. Admin., 533 F.3d 1155, 1164 (9th

Cir. 2008). In general, the opinion of a treating physician is given more weight than the opinion

of an examining physician, and the opinion of an examining physician is afforded more weight

than the opinion of a nonexamining physician. Ghanim v. Colvin, 763 F .3d 1154, 1160 (9th Cir.

2014); Orn v. Astrue, 495 F.3d 625, 632 (9th Cir. 2007); 20 C.F.R. § 404.1527. "If a treating

physician's opinion is well-supp01ied by medically acceptable clinical and laboratory diagnostic

techniques and is not inconsistent with the other substantial evidence in [the] case record, [it will

be given] controlling weight." Orn, 495 F.3d at 631 (internal quotations omitted) (alterations in

original); Trevizo, 871 F.3d at 675 (same); 20 C.F.R. § 404.1527(c). 2           "When a treating


2
  For all claims filed on or after March 27, 2017, the regulations set f01ih in 20 C.F.R. § 404.1520c
(not § 404.1527) govern. The new regulations provide that the Social Security Administration
"will not defer or give any specific evidentiary weight, including controlling weight, to any
medical opinion(s) or prior administrative medical finding(s), including those from your medical
sources." 20 C.F.R. § 404.1520c. Thus, the new regulations eliminate the term "treating
source," as well as what is customarily known as the treating source or treating physician rule.

Page 4 - OPINION AND ORDER
            Case 3:19-cv-01476-AC       Document 13        Filed 03/22/21     Page 5 of 15




physician's opinion is not controlling, it is weighted according to factors such as the length of the

treatment relationship and the frequency of examination, the nature and extent of the treatment

relationship, supportability, consistency with the record, and specialization of the physician."

Trevizo, 871 F.3d at 675; 20 C.F.R. § 404.1527(c)(2)-(6).

       To reject the uncontroverted opinion of a treating or examining physician, the ALJ must

present clear and convincing reasons. Bayliss v. Barnhart, 427 F.3d 1211, 1216 (9th Cir. 2005).

If a treating or examining doctor's opinion is contradicted by another doctor's opinion, it may be

rejected by specific and legitimate reasons. Trevizo, 871 F.3d at 675; Garrison, 759 F.3d at 1012.

To meet this burden, the ALJ must set out a "detailed and thorough summary of the facts and

conflicting clinical evidence, stating his interpretation thereof, and making findings."

Magallanes v. Bowen, 881 F.2d 747, 751 (9th Cir. 1989). When evaluating conflicting opinions,

an ALJ is not required to accept an opinion that is not supported by clinical findings, or is brief or

conclusory. Bray v. Comm 'r Soc. Sec. Admh1., 554 F.3d 1219, 1228 (9th Cir. 2009).

       B.       Analysis

       Judatha Kline, Ph.D., is one of plaintiffs treating mental health providers. Dr. Kline

began treating Plaintiff in May 2017 and met with Plaintiff one or twice per week on thirty

occasions through March 2018. Tr. 1981-84. On January 29, 2018, Dr. Kline provided a letter

indicating that she had been treating Plaintiff in therapy sessions and diagnosed Plaintiff with

ADHD, combined type, and Bipolar 2 Disorder. Tr. 1980. In the January 2018 letter, Dr. Kline




See 20 C.F.R. § 404.1520c. In this case, Plaintiff filed his claim for benefits in September 2015,
well before March 27, 2017. See 20 C.F.R. § 404.614 (defining when an application for benefits
is considered filed). Thus, the court analyzes Plaintiffs claim utilizing § 404.1527 (providing the
rules for evaluating opinion evidence for claims filed prior to March 27, 2017).

Page 5 - OPINION AND ORDER
         Case 3:19-cv-01476-AC         Document 13        Filed 03/22/21     Page 6 of 15




opined that Plaintiffs symptoms are significant and "present intractable barriers to sustained

employment." Tr. 1980.

       On March 7, 2018, Dr. Kline completed a Medical Source Statement and a Mental Residual

Functional Capacity ("MRFC") in which she opined that Plaintiff suffers from numerous marked

and extreme limitations.     Tr. 1981-84.     In the statement, Dr. Kline noted that Plaintiff

experiences symptoms such as "[p Joor concentration, impulsivity, distractability, forgetfulness,

mood swings, irritability, paranoia, lack of attention to detail, hopelessness, feelings of

worthlessness, difficulty listening, restlessness, excitab[ility ], avoidance of tasks that require

sustained attention, isolation, anger, hypomania, [and] recurrent suicidal thoughts." Tr. 1981.

Dr. Kline opined that Plaintiff has marked limitations in interacting with others because he has

"difficulty reading social cues," feels judged by others, and personally "targeted by societal and

economic forces." Tr. 1982. Dr. Kline opined that Plaintiff has extreme limitations in his ability

to sustain concentration, persistence and pace due to his severe ADHD, noting that Plaintiff is

unable to focus on any task that is not compelling to him. Tr. 1982. Dr. Kline opined that

Plaintiff has extreme limitations in his ability to manage himself because of his inability to

organize his basic needs over time. Tr. 1982.

       In the MRFC, Dr. Kline opined that Plaintiff suffers from extreme limitations in the

following categories: ability to maintain attention for extended periods, perform activities within

a schedule, work in proximity to others without being distracted, and complete a normal workday

or workweek without interruptions from psychologically based symptoms. Tr. 1983. Dr. Kline

indicated in the MRFC that Plaintiff has the following marked limitations: ability to sustain an

ordinary routine without special supervision, interact appropriately with the general public, accept

instructions or respond appropriately to criticism from supervisors, maintain socially appropriate

Page 6 - OPINION AND ORDER
         Case 3:19-cv-01476-AC          Document 13        Filed 03/22/21     Page 7 of 15




behavior, and respond appropriately to changes in the work setting. Tr. 1983. Additionally, Dr.

Kline opined that Plaintiff would be expected to be absent sixteen hours per month in even a

simple, routine job because of his impairments, noting that a simple job would be unlikely to

sustain his attention. Tr. 1984.

       In the decision, the ALJ gave Dr. Kline's opinions "little weight" providing several

reasons: (1) Dr. Kline began treating him in May 2017, and thus did not treat him during the

relevant time period; (2) Dr. Kline's opinion that he is unable to sustain employment is inconsistent

with Plaintiffs ability to earn SGA during the relevant time, collect unemployment, and look for

work; (3) Dr. Kline's opinion is inconsistent with absence of psychiatric hospitalizations; (4) it is

inconsistent with other treatment notes indicating symptom improvement when compliant with

medications; and (5) it inconsistent with symptomatic exacerbations c01Tesponding to situational

stressors. Upon careful review, the court concludes that the ALJ's reasoning fails to provide

specific and legitimate reasons backed by substantial evidence for discounting Dr. Kline's opinion.

               1.      treatment during relevant period

       The ALJ found that Dr. Kline began treating Plaintiff in May 201 7, and that the relevant

period ended December 31, 2016. Tr. 26. At step one, however, the ALJ determined that Plaintiff

had sufficient quarters of coverage through March 31, 2018. Tr. 17. Thus, Dr. Kline's treatment

of Plaintiff, beginning in May 2017, and continuing through February 2018, was during the

relevant period. Thus, this portion of the ALJ's findings is not supported by substantial evidence.

       Next, the ALJ also inappropriately discounted Dr. Kline's opinion based on the length of

their treatment relationship.   Trevizo, 871 F.3d at 676 (finding ALJ erred when discounting

treating physician's opinion by failing to consider the length of the treating relationship, frequency

of examination, nature of treatment relationship, or supportability of opinion, citing 20 C.F.R. §

Page 7 - OPINION AND ORDER
          Case 3:19-cv-01476-AC           Document 13     Filed 03/22/21     Page 8 of 15




404.1527(c)(2)-(6)). The record reflects that Plaintiff met with Dr. Kline thirty times between

May 2017 and February 2018. Tr. 1981; see also 1626, 1639, 1696, 1698 (noting that Plaintiff

was seeing Dr. Kline for therapy to discuss marital issues). Thus, the ALJ's first rationale is not

supported by substantial evidence and is not a specific and legitimate reason to discount Dr. Kline's

opm10n.

               2.      SGA in relevant period, collected unemployment, and looked for work

       The ALJ discounted Dr. Kline's opinion because Plaintiff engaged in SGA after his alleged

onset date. The Commissioner contends that Dr. Kline's opinion that Plaintiff is unable to work

is unde1mined by his ability to engage in SGA in 2016 and 2017 and collect unemployment.

(Def.'s Br. at 7.) The court disagrees.

       While the record supports the ALJ' s findings that Plaintiff engaged in SGA in 2016, it does

not support a finding of SGA in 2017. As the Plaintiff correctly highlights, Plaintiffs earnings in

2017 came primarily from his receipt of short-term disability insurance payments. Tr. 200-01,

1985-2018. Furthermore, Plaintiffs SGA in 2016 ultimately led to his termination in December

2016 and his subsequent emollment in intensive outpatient therapy. Tr. 1843-45. The court is

not convinced that Plaintiffs ability to perform work for a short period of time is inconsistent with

Dr. Kline's opinion.       Dr. Kline opined that Plaintiff has decades of experience obtaining

employment, but then losing jobs due to his inability to complete projects, attend to detail, and

losing interest. Tr. 1982. Thus, the ALJ' s findings with respect to SGA are not fully supported

by substantial evidence.

       Additionally, the comi finds that on the record before it, Plaintiffs receipt of

unemployment benefits and undertaking job searches are not specific and legitimate reasons for

discounting Dr. Kline's opinion.      The record reflects that on December 15, 2017, Plaintiff

Page 8 - OPINION AND ORDER
         Case 3:19-cv-01476-AC         Document 13       Filed 03/22/21     Page 9 of 15




rep01ied to a social worker at the Veteran's Administration ("VA") that he was rece1vmg

unemployment, "which was paying his rent."            Tr. 1572.     While Plaintiff did receive

unemployment benefits in the sum of $3,332 in 2017, it is unclear if that was based on full- or

part-time work. Tr. 204. Receiving unemployment benefits may undermine a claimant's alleged

inability to work full-time, however, it is not clear if Plaintiffs 2017 unemployment earnings were

based on full- or part-time work. Carmickle v. Comm'r Soc. Sec. Adm;n., 533 F.3d 1155, 1161-

62 (9th Cir. 2008) (noting that receipt of unemployment benefits may be basis for discounting

subjective symptom testimony if claimant held himself out as available for fulltime work). And

Plaintiffs Psychiatric Mental Health Nurse Practitioner, Susan E. Hoffman, encouraged him to

obtain parttime work after he lost his job in December 2016 so that he could participate in the

intensive outpatient program. Tr. 1842. Thus, on this record, the court finds Plaintiffs receipt

of unemployment benefits in 2017 is not fully supp01ied by substantial evidence.

       The record also reflects that Plaintiffs job search relied heavily upon support offered

through the VA' s Supported Employment Program. Plaintiff regularly met with Bruce Reed, his

Therapeutic Supp01ied Employment Specialist, who assisted Plaintiff in sending resumes,

corresponding with potential employers, and transp01iation. See, e.g., Tr. 442, 611, 1171, 1571.

While the record does indicate that Plaintiff was actively looking for work, examining the record

as whole reflects that Plaintiff is unable to set realistic goals about what jobs he is capable of

performing and his ability to sustain such employment. Tr. 84. Further, Plaintiff persistently

complained of debts owed, garnished wages, and frequently had unstable housing, thus motivating

him to look for work, despite his inability to sustain employment. Tr. 139, 525, 659, 959, 1038.

Accordingly, the ALJ's rejection of Dr. Kline's opinion based on Plaintiffs earnings in 2017,

receipt of unemployment benefits, and job searches is not supp01ied by substantial evidence in the

Page 9 - OPINION AND ORDER
           Case 3:19-cv-01476-AC        Document 13       Filed 03/22/21      Page 10 of 15




record as a whole, and fails to provide a specific and legitimate basis for rejecting Dr. Kline's

opinion.

                3.     absence of psychiatric hospitalizations during relevant period

       The ALJ discounted Dr. Kline's opinion because it was inconsistent with the absence of

psychiatric hospitalizations during the relevant period.        Tr. 26.     The lack of psychiatric

hospitalizations is not a specific or legitimate basis to upon which to discount a treating physician's

opinion. Miranda W. v. Saul, Case No. 3:19-cv-1462-SI, _F. Supp. 3d_, 2020 WL 4756737,

at *9 (D. Or. Aug. 17, 2020) (holding ALJ erred in rejecting treating psychologist's opinion

because of the "absence of psychiatric hospitalizations); Morales v. Berryhill, 239 F. Supp. 3d,

1211, 1216 (E.D. Cal. 2017) ("A claimant may suffer from mental health impairments that prevent

him from working but do not require psychiatric hospitalization."); Finn v. Astrue, No. EDCVl 1-

1388 CW, 2013 WL 501661, at *5 (C.D. Cal. Feb. 7, 2013) (holdingALJ erred in rejecting treating

physician opinion because claimant was not hospitalized for mental health treatment). The fact

that Plaintiff was not psychiatrically hospitalized does not mean he did not suffer "mental health

impairment[s] that prevented him from working." Morales, 239 F. Supp. 3d at 1216 (concluding

that lack of psychiatric hospitalizations was not specific or legitimate basis to discount physician's

opinion).

       Further, the record does not fully suppo1i the ALJ's findings.            The record reveals

conflicting evidence concerning whether Plaintiff was refe1Ted for inpatient hospitalization during

the period under review. Medical records from the VA show that Plaintiff was admitted on a

psychiatric hold from December 12 to December 14, 2012.               Tr. 883-909.     Records from

Plaintiffs sh01i-term disability insurer reflect that Plaintiff was hospitalized from December 12 to

December 14, 2016. Tr. 1994. The record also reflects that on December 5 and 6, 2016, Plaintiff

Page 10 - OPINION AND ORDER
         Case 3:19-cv-01476-AC          Document 13       Filed 03/22/21     Page 11 of 15




discussed hospitalization with Ms. Hoffman due to his suicidal ideation, inability to "last much

longer at work," and his desire for increased mood stabilization. Tr. 1842-43. Plaintiff appears

to have declined inpatient hospitalization at that time, instead agreeing to intensive outpatient

therapy, which he began December 13, 2016, and continued through September 2017. Tr. 1622,

1822.

        Further, consistent with Dr. Kline's opinion, the record reflects persistent suicidal ideation

with a plan, but no intent, throughout the entire adjudicative period. See, e.g., Tr. 445,497, 525,

564,629,679, 727, 814, 851, 893, 1202, 1652, 1706, 1877. In October 2015, the VA flagged

Plaintiff as an increased suicide risk, and records reflect that Plaintiff attempted suicide in

December 2015 by consuming an entire bottle ofTrazodone. Tr. 1149, 1186. Thus, the ALJ's

rationale is not supported by substantial evidence and fails to provide a specific and legitimate

reason for discounting Dr. Kline's opinion.

               4.      improvement when compliant with medications

        As the ALJ noted, Plaintiff reported benefit at times from medications.          Tr. 23, 26.

"'Reports of "improvement" in the context of mental health issues must be interpreted with an

understanding of the patient's overall well-being and the nature of her symptoms ... [and] with

an awareness that improved functioning while being treated and while limiting environmental

stressors does not always mean that a claimant can function effectively in the workplace."'

Miranda W., 2020 WL 4756737, at *6 (quoting Garrison, 759 F.3d at 1017). However, Plaintiff

did not have sustained success with certain medications, discontinued others due to side effects,

had difficulty remembering to take his medications, and had difficulty remembering to refill them

in a timely manner. Tr. 650, 857, 1149, 1197, 1212, 1222. Plaintiffs inability to reliably take

and refill his medication is a manifestation of his mental health impairment. Miranda W., 2020

Page 11 - OPINION AND ORDER
         Case 3:19-cv-01476-AC           Document 13      Filed 03/22/21     Page 12 of 15




WL 4756737, at *6 (holding ALJ erred in discounting subjective symptom testimony and treating

psychologist opinion where "inability to track and reliably take the multiple medications

prescribed to her was another manifestation of her severe mental health symptoms" where claimant

suffered from bipolar disorder, depression, anxiety, attention deficit disorder and PTSD). The

record here reflects that even when taking medications, Plaintiff remained at a "chronically

elevated risk of suicide." Tr. 1423, 1638. Thus, the ALJ's finding that Plaintiffs mental health

improved when medication-compliant is not supported by substantial evidence and fails to provide

a specific and legitimate basis for discounting Dr. Kline's opinion. Ghanim v. Colvin, 763 F.3d

1154, 1161-62 (9th Cir. 2014) (holding ALJ erred in rejecting physician's opinion based on

"improvement" where not supp01ied by overall diagnostic picture); Miranda W., 2020 WL

4756737, at *9 (finding ALJ erred in rejecting treating psychologist's opinion based on claimant's

improvement when medication compliant).

               5.      situational stressors

       Finally, the ALJ discounted Dr. Kline's opinion because it was inconsistent with Plaintiffs

"experiencing symptomatic exacerbations corresponding to situational stressors, suggesting that

the intensity of his mental symptoms were more situational than intrinsic." Tr. 26. Again, the

ALJ's reasons are not fully supported.

       The ALJ identified some situational stressors, including his divorce and subsequent legal

issues in 2014, romantic problems in 2015, and tax problems in 2015.            Tr. 443, 527, 607.

However, Dr. Kline began treating Plaintiff in May 2017, well after the alleged situational stressors

occurred. Tr. 1981. Thus, the ALJ' s fifth rationale fails to provide a specific and legitimate basis

for discounting Dr. Kline's opinion. Additionally, the comi disagrees with the ALJ's finding that

"situational stressors" fully explains the severity of Plaintiffs mental health limitations on his

Page 12 - OPINION AND ORDER
        Case 3:19-cv-01476-AC          Document 13       Filed 03/22/21        Page 13 of 15




ability to engage in basic work activities. See Bryant v. Astrue, Case No. C12-5040-RSM-JPD,

2012 WL 5293018, at *7 (W.D. Wash. Sept. 24, 2012), adopted, 2012 WL 5293016 (W.D. Wash.

Oct. 26, 2012) (finding that ALJ erred in discounting claimant's subjective symptoms because they

were based on situational stressors as opposed to her personality disorder).

       In summary, none of the ALJ' s supplied reasons provide a specific or legitimate basis for

discounting Dr. Kline's opinion and the comi concludes that the ALJ has committed harmful legal

error. Trevizo, 871 F.3d at 676.

II.    Remedy

       The decision whether to remand for fmiher proceedings or for the immediate payment of

benefits lies within the discretion of the comi. Treichler v. Comm 'r Soc. Sec. Adm in., 775 F.3d

1090, 1101-02 (9th Cir. 2014). A remand for award of benefits is generally appropriate when:

(1) the ALJ failed to provide legally sufficient reasons for rejecting evidence; (2) the record has

been fully developed, there are no outstanding issues that must be resolved, and fmiher

administrative proceedings would not be useful; and (3) after crediting the relevant evidence, "the

record, taken as a whole, leaves not the slightest uncertainty" concerning disability. Id. at 1100-

01 (internal quotation marks and citations omitted); see also Dominguez v. Colvin, 808 F.3d 403,

407-08 (9th Cir. 2015) (summarizing the standard for determining the proper remedy).           The

second and third prongs of the test often merge into a single question: Whether the ALJ would

have to award benefits if the case were remanded for fmiher proceedings. Harman v. Apfel, 211

F.3d 1172, 1178 n.7 (9th Cir. 2000). Even when the credit-as-true standard is met, the district

court retains the "flexibility to remand for further proceedings when the record as a whole creates

serious doubt as to whether the claimant is, in fact, disabled within the meaning of the Social

Security Act." Garrison, 759 F.3d at 1021.

Page 13 - OPINION AND ORDER
        Case 3:19-cv-01476-AC          Document 13       Filed 03/22/21      Page 14 of 15




       The ALJ erred by failing to provide legally sufficient reasons for rejecting Dr. Kline's

opinion. As discussed above, Dr. Kline opined that Plaintiff has numerous marked and extreme

limitations that limit Plaintiffs ability to sustain competitive employment. Dr. Kline's opinion is

consistent with evidence from Plaintiffs other treating mental health providers who similarly

opined that Plaintiff was not capable of sustained competitive employment. See, e.g., Tr. 498

(treating psychotherapist Michelle J. Blum, L.C.S.W., observes that Plaintiff is "completely

overwhelmed with trying to take care of himself and meet concrete needs"); Tr. 1987 (treating

mental health nurse practitioner Susan E. Hoffman, P.M.H.N.P., states that Plaintiff was unable to

concentrate and cope with stressors and would be absent from work due to intensive outpatient

therapy). And, nonexamining agency physician Bill Hennings, Ph.D., opined in March 2016 that

Plaintiff was capable of sustaining concentration, persistence, and pace for only simple, routine

tasks because he becomes easily overwhelmed; that he would have difficulty responding to

criticism from others due to his poor coping skills and tendency to overreact; and that Plaintiff was

markedly limited in his ability to set realistic goals and make plans independently of others. Tr.

83-84. Notably, Dr. Hennings's opinion was rendered prior to Plaintiffs worsening mental health

symptoms evidenced by his intensive outpatient treatment in 201 7, and without the benefit of

reviewing Dr. Kline's March 2018 opinion.

       Dr. Kline also opined that Plaintiff would be expected to be absent from work at least two

days per month. Tr. 1984. At the hearing, the vocational expert testified that an individual who

routinely is absent two days per month is not capable of sustaining competitive employment. Tr.

59. Thus, the record is fully developed, and when the improperly rejected medical evidence is

credited as true, a finding of disability is required and any further administrative proceedings

would serve no useful purpose.

Page 14 - OPINION AND ORDER
        Case 3:19-cv-01476-AC          Document 13        Filed 03/22/21      Page 15 of 15




       The Commissioner argues that application of the credit-as-true doctrine is inappropriate

because the record creates "serious doubt" as to whether Plaintiff is disabled, citing Plaintiffs lack

of credibility. Having carefully reviewed the voluminous record, and the numerous errors in the

ALJ's assessment of that record, the court finds the Commissioner's contentions are not well-

taken. The Court finds that the record does not create any serious doubt as to whether Plaintiff is

disabled.

       In sh01i, Plaintiff has satisfied the three prongs of the credit-as-true doctrine, and therefore

the comi remands this case for an award of benefits. See Garrison, 759 F.3d at 1020-21 (reversing

and remanding for benefits when improperly discredited evidence is credited as true and there is

no basis to doubt claimant disabled); Varela v. Saul, 827 F. App'x 713, 714-15 (9th Cir. 2020)

(reversing district comi's determination to remand for further proceedings, instead remanding for

an award of benefits where crediting treating physician's opinion as true, there was no doubt that

claimant was disabled).

                                            Conclusion

       Based on the foregoing, pursuant to sentence four of 42 U.S.C. § 405(g), the

Commissioner's final decision REVERSED and REMANDED for an immediate calculation and

payment of benefits.

       IT rs   so ORDERED.
       DATED this~CX~ay of March, 2021.




Page 15 - OPINION AND ORDER
